                        ~v
           ~~v
            Case: 4:18-cv-01742-RLW Doc. #: 1 Filed: 10/09/18 Page: 1 of 20 PageID #: 1                                               Fi LED
       o..~G ,,~~                                                                                                                  OCT - 9 2018
        ~ ".,.,~"'~ ~
                ·~~
               ~  ~W'i. UNDER 28 U.S.C. § 2255 TO VACATE, SET ASIDE, OR CORRECT
    A0243(Rev.O                                       ·       ·
                                                                                                                                   U.S. DISTRICT COURT
                                                                                                                                 EASTERN DISTRICT OF MO
.                ~'l '                 SENTENCE BY A PERSON IN FEDERAL CUSTODY
                                                                                                                                         ST.LOUIS


    United States District Court Eastern


    Place of Confinement:
                                                                                         4:18CV1742 RLW
            United States Penitentiary Victorville , .. 46212:·044
    UNITED STATES OF AMERICA                                                       Movant (include name under which convicted)
                                                             v.            Hill

                                                                  MOTION

       1.    (a) Name and location of court which entered the judgment of conviction you are challenging:
             United States District                    Cou~t       for the Eastern District of Missouri
             @ St.Louis, Missouri

                                                                4_:_1_6_-_c_r_-_0_0_3_6_0___________
             (b) Criminal docket or case number (if you know): __

       2.    (a) Date of the judgment of conviction (if you know): __o_c_t_o_b_e_r_3_,_2_0_1_7__________
             (b) Date of sentencing:    October 3, 2017
                                       1.20 months
       3.    Lengthofsentence: - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

       4.    Natureofcrime(allcounts):       21 U.S.C.§841(a)(1) and 21 U.S.C.§841(b)(1)(c)
             18 U.S.C.§924(a)(2) and 18 U.S.C.§922(j)




       5.    (a) What was your plea? (Check o~e)
                  (1) Not guilty    D                    (2) Guilty    IG]                  (3) Nolo contendere (no contest)           lCJ
             (b) If you entered a guilty plea to one count or indictment, and a not guilty plea to another count or indictment,
             what did you plead guilty to and what did you plead not guilty to?
                                                                                          Guilty as to 21 u.s.C.§841(a)
      (1) and 21 U.S.C.§841(b)(1)(c)




      6.    If you went to trial, what kind of trial did you have? (Check one)                    Jury   0          JudgeonlyD

      7.    Did you testify at a pretrial hearing, trial, or post-trial hearing?        . Yes   0                  No   IE]
                                                                                                                                      Page 1of12
         Case: 4:18-cv-01742-RLW Doc. #: 1 Filed: 10/09/18 Page: 2 of 20 PageID #: 2


AO 243 (Rev. 09/17)


    8.    Did you appeal from the judgment of conviction?             YesD                  NolliJ

    9.     If you did appeal, answer the following:
           (a) Name of court:
                                               n/a
           (b) Docket or case number (if you know):
           (c) Result: - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
           (d) Date ofresult (if you know): - - - - - - - - - - - - - - - - - - - - - - - - - -
           (e) Citation to the case (if you know):
           (f) Grounds raised:




           (g) Did you file a petition for certiorari in the United States Supreme Court?       Yes   D           Nofil
                 If "Yes," answer the following:
                 (1) Docket or case number (if you know):         N/A
                                                            ---------------------~

                 (2) Result:


                 (3) Date ofresult (if you know):
                 (4) Citation to the case (if you know):
                 (5) Grounds raised:




   10.     Other than the direct appeals listed above, have you p;reviously filed any other motions, petitions, or applications,
           concerning this judgment of conviction in any court?
            YesO          No~

   11.     If your answer to Question 10 was "Yes," give the following information:
           (a) (1) Name of court:                   N7A
                                       ----------------------------~

                (2) Docket or case number (if you know):
                (3) Date of filing (if you know):
                                                    --------------------------

                                                                                                                      Page2of12
        Case: 4:18-cv-01742-RLW Doc. #: 1 Filed: 10/09/18 Page: 3 of 20 PageID #: 3


AO 243 (Rev. 09/17)
              (4) Nature of the proceeding:              N/A
              (5)     Grounds raised:




              (6) Did you receive a hearing where evidence was given on your motion, petition, or application?
                         YesQ           Nol[]
                                                        N/A
              (7)     Result:
                                ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~




              (8)     Date ofresult (if you know):
         (b) If you filed any second motion, petition, or application, give the same information:
              (1) 'Name of court:
              (2)     Docket of case number (if you know):
                                                             ~~~~~~~~~~~~~~~~~~~~~~-




              (3) Date of filing (if you know):
              (4) Nature of the proceeding:
              (5)     Grounds raised:




              (6) Did you receive a hearing where evidence was given on your motion, petition, or application?
                         Yes    IQ      No€]~
              (7) Result:                     N /A
              (8) Date ofresult (ifyou know):
         (c) Did you appeal to a federal appellate court having jurisdiction over the action taken on your motion, petition,
         or application?
              (1)     Firs~ petition:        Yes[Jj          NoJ0
              (2) Second petition:           Yes[]           No   [El;
         (d) If you did not appeal from the action on any motion, petition, or application, explain briefly why you did not:




                                                                                                                    Page 3of12
       Case: 4:18-cv-01742-RLW Doc. #: 1 Filed: 10/09/18 Page: 4 of 20 PageID #: 4


A0243 (Rev. 09/17)
 12.    For this motion, state every ground on which you claim that you are being held in violation of the Constitution,
        laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the facts
        supporting each ground. Any legal arguments must be submitted in a separate memorandum.

GROUNDONE:  Coun~el were ineffective when she faile~ to obj~ct to Assault
on Law Enforcement Officer. being considered as a crime of .v1o~ence and
thereby qualifying pursu·ant to 4b1 .1 a career offender gu1del1ne.~_· _
        (a) ·Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
                     See Memorandum attached as~Ground One.




         (b) Direct Appeal of Ground One:
             (1) If you appealed from the judgment of conviction, did you raise this issue?
                      Yes   D}       No[]]
             (2) If you did not raise this issue in your direct appeal, explain why:




        (c) Post-Conviction Proceedings:
             (1) Did you raise this issue in any post-conviction motion, petition, or application?
                      Yes[O          No0
             (2) If you answer to Question (c)(l) is "Yes," state:
             Type of motion or petition:           N/A
             Name and location of the court where the motion or petition was filed:


             Docket or case number (if you know):               N /A
                                                       ~~~~~~~~~~~~~~~~~~~~~~~~~




             Date of the court's decision:
             Result (attach a copy of the court's opinion or order, if available):



             (3) · Did you receive a hearing on your motion, petition, or application?
                      YesQ           No0


                                                                                                                    Page4 ofl2
        Case: 4:18-cv-01742-RLW Doc. #: 1 Filed: 10/09/18 Page: 5 of 20 PageID #: 5


AO 243 (Rev. 09/17)
              (4) Did you appeal from the denial of your motion, petition, or application?
                       Yes!D          No~/
              (5) If your answer to Question (c)(4) is "Yes," did you raise the issue in the appeal?
                       Yes   IC]      No[]


              (6) If your answer to Question (c)(4) is "Yes," state:
              Name and location of the court where the appeal was filed:


              Docket or case number (if you know):        N/A
                                                        ~~~~~~~~~~~~~~~~~~~~~~~~




              Date of the court's decision:
              Result (attach a copy of the court's opinion or order, if available):




              (7) If your answer to Question (c)(4) or Question (c)(S) is "No," explain why you did not appeal or raise this
              .                                             N/A ·                ·                              .
              issue:                                                 ·




 GROUNDTWO: Counsel were i~ef~ective when she failed to. object to Resisting
or I~te~fering w/ an Arrest:~e1ng considered as a crime violence and thereby
qualifying pursuant to 4b1.1 career offender guidelines
         (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
                      See memorandum attached as Ground Two.




         (b) Direct Appeal of Ground Two:
              (1) If you appealed from the judgment of conviction, did you raise this issue?
                       Yes[CJ         NoITf]




                                                                                                                    Page 5of12
        Case: 4:18-cv-01742-RLW Doc. #: 1 Filed: 10/09/18 Page: 6 of 20 PageID #: 6


AO 243 (Rev. 09/17)
              (2) If you did not raise this issue in your direct appeal, explain why:




         (c) Post-Conviction Proceedings:
              (1) Did you raise this issue in any post-conviction motion, petition, or application?
                         Yes   DJ      ·No   fill
              (2) If you answer to Question (c)(l) is "Yes," state:
              Type of motion or petition:            N/A
                                               ~----'--~~~~~~~~~~~~~~~~~~~~~~~~~~~



              Name and location of the court where the motion or petition was filed:


              Docket or case number (if you know):               N/ A
                                                           ~~~~~~~~~~~~~~~~~~~~~~~~~




              Date of the court's decision:
              Result (attach a copy of the court's opinion or order, if available):




              (3) Did you receive a hearing on your motion, petition, or application?
                         Yes   D        No   !I8JJ
              (4) Did you appeal from the denial of your motion, petition, or application?
                     YesQ           No~.                                    .

              (5)     If your answer to Question (c)(4) is "Yes," did you raise the issue in the appeal?
                                        No~
                                                             1
                         YesO                                                                        .


              (6)     If your answer to Question (c)(4) is "Yes," state:
              Name and location of the court where the appeal was filed:


              Docket or case number (if you know):                             N/A
              Date of the court's decision:
              Result (attach a copy of the court's opinion or order, if available):




              (7) If your answer to Question (c)(4) or Question (c)(5) is "No," explain why you did not appeal or raise this
              .
              issue:
                                                       N/A




                                                                                                                   Page 6of12
        Case: 4:18-cv-01742-RLW Doc. #: 1 Filed: 10/09/18 Page: 7 of 20 PageID #: 7


AO 243 (Rev. 09/17)
GROUND THREE:                  NI A

         (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
                                    N/A




         (b) Direct Appeal of Ground Three:
              (1) If you appealed from the judgment of conviction, did you raise this issue?
                       Yes   0°        No[!"]!
              (2) If you did not raise this issue in your direct appeal, explain why:         N/A



         (c) Post-Conviction Proceedings:
               (1) Did you raise this issue in any post-conviction motion, petition, or application?
                       Yes   Q'.       No    t!JJ
               (2) If you answer to Question (c)(1) is "Yes," state:
               Type of motion or petition:          N /A
                                               ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~




              Name and location of the court where the motion or petition was filed:


               Docket or case nurhber (if you know):           NI A
                                                           ~~~~~~~~~~~~~~~~~~~~~~~~~




               Date of the court's decision:
               Result (attach a copy of the court's opinion or order, if available):




               (3) Did you receive a hearing on your motion, petition, or application?
                       YesQ            No8j
               (4) Did you appeal from the denial of your motion, petition, or application?
                       YesQ            Norn!
               (5) If your answer to Question (c)(4) is "Yes," did you raise the issue in the appeal?
                       YesO            No~


                                                                                                                    Page 7 of12
        Case: 4:18-cv-01742-RLW Doc. #: 1 Filed: 10/09/18 Page: 8 of 20 PageID #: 8


AO 243 (Rev. 09/17)
              (6) If your answer to Question (c)(4) is "Yes," state:
              Name and location of the court where the appeal was filed: .


              Docket or case number (if you know):             N A
              Date of the court's decision:                         NA
              Result (attach a copy of the court's opinion or order, if available):




              (7)     If your answer to Question (c)(4) or Question (c)(S) is "No," explain why you did not appeal or raise this
              issue:      N/ A




GROUND FOUR:                     N/A

         (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
                                       N/A




         (b) Direct Appeal of Ground Four:
              (1) If you appealed from the judgment of conviction, did you raise this issue?
                         Yesl!dJ         No[]
              (2)     If you did not raise this issue in your direct appeal, explain why:   NI A


         (c) Post-Conviction Proceedings:
              (1) Did you raise this issue in any post-conviction motion, petition, or application?
                         Yes[Qj          No~

              (2) If you answer to Question (c)(l) is "Yes," statel'{ /A

                                                                                                                       Page 8of12
        Case: 4:18-cv-01742-RLW Doc. #: 1 Filed: 10/09/18 Page: 9 of 20 PageID #: 9


AO 243 (Rev. 09/17)
              Type of motion or petition:           N /A
                                              ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~




              Name and location of the court where the motion or petition was filed:


              Docket or case number (if you know):             N /A
                                                        ~~~~~~~~~~~~~~~~~~~~~~~~~




              Date ofthe court's decision:
              Result (attach a copy of the court's opinion or order, if available):




              (3) Did you receive a hearing on your motion, petition, or application?
                       Yes   D        No    IE]
              (4) Did you appeal from the denial of your piotion, petition, or application?
                       YesO           Nol[]\
              (5) If your answer to Question (c)(4) is "Yes," did you raise the issue in the appeal?
                       YesQ           No[]
              (6) If your answer to Question (c)(4) is "Yes," state:
              Name and location of the court where the appeal was filed:


              Docket or case number (if you know):            N A
                                                        ~~~~~~~~~~~~~~~~~~~~~~~~~




              Date of the court's decision:
              Result (attach a copy of the court's opinion or order, if available):




              (7) If your answer to Question (c)(4) or Question (c)(S) is "No," explain why you did not appeal or raise this
              issue:    N/ A




  13.    Is there any ground in this motion that you have not previously presented in some federal court? If so, which
         ground or grounds have not been presented, and state your reasons for not presenting them:




                                                                                                                   Page 9of12
        Case: 4:18-cv-01742-RLW Doc. #: 1 Filed: 10/09/18 Page: 10 of 20 PageID #: 10


AO 243 (Rev. 09/17)
 14.     Do you have any motion, petition, or appeal now pending (filed and not decided yet) in any court for the judgment
         you are challenging?          Yes   LI           No[}
         If"Yes," state the name and location of the court, the docket or case number, the type of proceeding, and the
         issues raised.    NI A




  15.    Give the name and address, if known, of each attorney who represented you in the following stages of the
         judgment you are challenging:                                    ·
         (a) At the preliminary hearing: N /A


         (b) At the arraignment and plea:          N /A


         (c) Atthetrial:    N/A


         (d) At sentencing: N /A


         (e) On appeal:         N/ A


         (f) In any post-conviction proceeding:        N/A


         (g) On appeal from any ruling against you in a post-conviction proceeding: N /A




  16.    Were you sentenced on more than one court of an indictment, or on more than one indictment, in the same court
         and at the same time?               Yes   D         No   [di
 17.     Do you have any future sentence to serve after you complete the sentence for the judgment that you are
         challenging?            Yes   Di        No![]                           .
         (a) If so, give name and location of court that imposed the other sentence you will serve in the future:   N /A



         (b) Give the date the other sentence was imposed:                           N /A
                                                                  ~~~~~~~~o-c~~~~~~~~~~~~~



         (c) Give the length of the other sentence:
                                                       ~~~~~~~~~~~~~~~~~~~~~~~~~-
                                                                                            NI A
         ( d) Have you filed, or do you plan to file, any motion, petition, or application that challenges the judgment or
         sentence to be served in the future?             Yes   DJ      No   lliSJ
                                                                                                                     Page 10of12
        Case: 4:18-cv-01742-RLW Doc. #: 1 Filed: 10/09/18 Page: 11 of 20 PageID #: 11


AO 243 (Rev. 09117)
  18.     TIMELINESS OF MOTION: If your judgment of conviction became final over one year ago, you must explain
          why the one-year statute of limitations as contained in 28 U.S.C. § 2255 does not bar your motion.*


                         N/A




        *The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA") as contained in 28 U.S.C. § 2255,
        paragraph 6, provides in part that:
           A one-year period of limitation shall apply to a motion under this section. The limitation period shall run
           from the latest of -
               (1) the date on which the judgment of conviction became final;
               (2) the date on which the impediment to making a motion created by governmental action in violation of
               the Constitution or laws of the United States is removed, if the movant was prevented from making such a
               motion by such governmental action;
               (3) the date on which the right asserted was initially recognized by the Supreme Court, ifthat right has
               been newly recognized by the Supreme Court and made retroactively applicable to cases on collateral
               review; or
               (4) the date on which the facts supporting the claim or claims presented could have been discovered
               through the exercise of due diligence.




                                                                                                                 Page 11of12
      Case: 4:18-cv-01742-RLW Doc. #: 1 Filed: 10/09/18 Page: 12 of 20 PageID #: 12


AO 243 (Rev. 09/17)




Therefore, movant asks that the Court grant the following relief:       The petition er con tends that in 1 igh t
of counsel ineffective assistance that his two prior convictions of Assault
on Law Enforcement aud Besisting and In~erfering w/ an Arrest no longer
quality a~ a crime or violeqce Bnd fie s11oulct De resentencect.
oranyotherreheftowh1chmovantmaybeent1tled. The petitioner c;ontends that if these two
prior offense no longer qualify as crimes of violence he should be ~
re~entenced within the correct guideline range without of the application of
career offender guideline;-

                                                                    x   ~,, !1~
                                                                            ~.-----
                                                                        Signature of Attorney (if any)




I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct and that this Motion
under 28 u.s.c. § 2255 was placed in the prison mailing system OIK              OcT- / -Wl~                                        ..-··· -

                                                                                        (month, date, year)




Executed (signed)     one   {)6(~ / J 2fJ /f?J (date).


                                                                Signature of Movant


If the person signing is not movant, state relationship to movant fil!d explain why movant is not signing this motion.




                                                                                                                     Page 12of12
 Case: 4:18-cv-01742-RLW Doc. #: 1 Filed: 10/09/18 Page: 13 of 20 PageID #: 13


Ground One: Counsel were ineffective when she failed to object to Assault

on Law Enforcement Off ice~ being considered as a          ~rime   violence and thereby

qualifying pursuant to §4B1.1 Career Offender Guidelines.

      The petitioner contends that counsel were ineffective when she failed

to object to Assault on Law Enforcement Officer being a crime of violence

and as such the petitioner stands convicted of an enhancement in violation

of his constitutional rights

      The petitioner avers that courts failed to take the proper categorical

approach. To detemine whether a prior conviction was for a crime of

violence " We must apply a categorical approach, looking to the element of

the 6ffense as defined in the statute of conviction rather then to               the~

facts underlying the defendant's prior conviction.'' United States v Dawn,

685 F.3d 790,794 ( 8th.Cir.2012 ) ( quoting United States v Park,. 620 F.3d

911,913 ( 8th.Cir.2010 )

      The State of Missouri defines Assault on Law Enforcement in Missouri

Statute.~Mo.Rev.St~t.§565.082.1t2008);         Second Degree A$sault on Law Enfor.

      A person is guilty of assault of a law enforcement officer in the

second degree if he;

(1) Knowin~ly causes or attempts to cause physical injury to a law

enforcement officer          . by means of a deadly weapon or dangerous

instrument . . .

(3) Reckl~ssly causes serious physical injury to a law enforcement officer

      . 9r

(4)   While in an intoxicated condition or under the influeneces of

controlled substances or drugs, operates ·a motor vehicle . . . µnd when so·

operating acts with criminal negligence to cause physical injury to law

enforcement officer.id.,§565.082.1(2008).




                                       1
 Case: 4:18-cv-01742-RLW Doc. #: 1 Filed: 10/09/18 Page: 14 of 20 PageID #: 14


     The petitioner avers that Second Degree Assault on Law Enforcement

pursuant· to Missouri Statute§565.082.1(2008) is a divisible statute that

encompasses multiple crimes, some of which are crimes of violence·s and

some of which are not, Therefore, This court should have taken the modified

categorical approach to " look at the charging documents, plea colloquy,

and comparable judivial records. " to determine which part of the statute

the defendant had violated.,id at 794~95 (quoting Park,620 F.3d.at 913.

     The petiti6ner contends that his prior conviction for Second Degree

Assault on Law Enforcement should not be 'considered a crime because he was

convicted of Mo.Rev.Stat.§565.082.1(4);

(4) While in an intoxicated condition or under the influences of a

controlled substances or drugs, operates a motor vehicle . . . and when so

operating acts with criminal negligence to cause physical injury td law

enforcement officer.

     Therefore, under the modified categorical approach Scieond·Degree

Assault on Law Enforcement would not qualify as a crime of violence. because

under Missouri State Statute this crime can be committed negligent.

     The petitioner avers that as recited in the presentence investigative

report the petitioner simply refused to         ~lace   his behind his back at the

time 6f his arrest and in that process         inad~ertly   struck the officer in the

face wi~h his elbow as the officer attempted to place the petitioner hands

behind his back and as such the petitioner assert that his second deg~ee

assault on law enforce;nent was not considered as violent at the time he

plead guilty and Therefore, Does not amount to the type of violence as

define by Leocal v Ashcroft,543 US 1,9. 125 S.Ct.377,160 L.Ed.2d 271(2004)




                                      2
Case: 4:18-cv-01742-RLW Doc. #: 1 Filed: 10/09/18 Page: 15 of 20 PageID #: 15


     The petitioner asserts that as cited from the presentence · \·                 ·   ~

investigative report at the time of the petitioner's arrest for the charge

of assault on law enforcement, he were also charged with possession of a

controlled substance and as such he were convicted under Mo.Rev.Stat.§565.

082.(1)(4) because at the time of arrest the petitioner was under the

influences of a controlled substance.

     The petitioner avers that the assault on law enforcement officer he

was convicted under does not raise to the level of violence             n~cessary           to

qualify as a crime of violence as described by'.U£SG§4b1.2, and therefore,

does not qualify as a predicate for the career offender application.

     The petitioner contends that counsel were ineffective when she failed

to object to the Government use of this predicate as one of the three prior

offenses in which could qualify as crimes of violence when the assault on

law enforcement officer the petitioner was convicted under could be

committed with negligence without the purposely, iritentiorily            ~r    knowingly

act actually assaulting law enforcement and as such the petitioner contendE

that he stands convicted of an enhancement that the law does not permit

him to be enhance<l for and as such the        petition~r   ask this   Horiorahl~       Court

to sentence him within his correctly calculated guideline range.




                                     3
Case: 4:18-cv-01742-RLW Doc. #: 1 Filed: 10/09/18 Page: 16 of 20 PageID #: 16


     Ground Two: Counsel were inffective when she failed to ohject to

object to the Resisting or Interfering w/an Arrest being considered as a

crime of violence and thereby qualifying pursuant to §4b1.1 career offender

guidelines.

     The petitioner contends that counsel were ineffective when she failed

to object to the Governments use of his Resisting and interfering w/an

Arrest as a predicate for the career offender enhancement. The petitioner

avers that the courts in its assessment failed to take the proper

categorical approach and look to the State of Missouri Rev.Stat.§575.150

to define if   and~faet·do   the State elements of Resisting or interfering w/

an Arrest matches or is narrow then the        definiti~n~of    a crime of violence

as described by §4b.12 of the sentencing guidelines."

     The petitioner avers that he does not qualify as a career offender.

     The State of Missouri define Resisting or· Interfering w/an Arrest          2

pursuant to Mo.Rev.Stat.§575.150

1. A person commits the crime of Resisting or Interfering with Arrest,

Detention, or Stop if . . . the nerson;

(1) Resists the arrest, stop or detention of such person by resisting or

threatening the use of violence or physical force or by fleeting from such

officer's or

(2) Interfering with arrest, stop or detention of another person.

     Resisting an arrest, detention, or stop bt fleeting in such a manner

that the person fleeting creates a substantial risk of serious physical

injury or death to any person is a class A felony.

     The Eight Circuit Courts of Appeals have decided that Resisting or

Interfering w/an Arrest is a divisible statute. United' States v Shockley,

816 f .3d 1058,1063 ( 8th.cir.2016 )




                                      1
 Case: 4:18-cv-01742-RLW Doc. #: 1 Filed: 10/09/18 Page: 17 of 20 PageID #: 17
                                                                   Ground Two

       The petitioner contends that this prior offense does not qualify as

a predicate offense for the §4b1.2 df the career offender act because the

prior he was convicted under did not reauire violence.

       The petitioner contends that as recited by the presentence

investigative report the petitioner simply refused to put his hands behind
            11
his hack.         The officer attempted to arrest the defendant but the defendant

refused to comply with officer's directives to place his hands behind his

back. 11 (p.17)

       The petitioner avers that the reason this prior offense is even           a

felony isr.beca.use purs11ant to Mo .. Rev.Stat.§575.105.5. Violatin~ the

statute constitutes a felony if either(1) The defendant resisted or

interfered with an arrest for a felony offense.

       The petitioner asserts that he was arrest for simple possession of a

controlled substance and for that reason alone the petitioner was charged

with   resistin~     or interfering with an arrest and as such the petitioner

avers that this prior offense does not qualify as a crime of violence as

defined pursuant to §4b1.2 6f sentencing guidelines. -

       The District Court has not made a determination whether Hill's

violations of Mo. Rev.':'Stat.§575.150 was for a crime of violence under

§4b1.2(a)(1) and the record does not support the'' Narrow class of
             11
documents         needed to apply the modified categorical approach and as such

the petitioner contends that his prior offense for Resisting or Interfering

w/an Arrest does not qualify as a crime of violence.

       The petitioner asserts that the Federal Probation Officer's recitation

of two of the three prior offense in the chapter four enhancement section

are not crimes of violence and does not qualify as predicates in which to

enhance the petitioner's sentence.




                                      2
 Case: 4:18-cv-01742-RLW Doc. #: 1 Filed: 10/09/18 Page: 18 of 20 PageID #: 18
                                                                        Ground Two

      The petitioner contends that counsel were ineffective when she failed

to object to this predicate offense for the career offender application

because Resisting and Interfering w/an Arrest can be carried out in a

non-violent manner the exact crime for which the petitioner plead guilty to

in the predicated offense.

" Standing in the doorway and refusing to unlock the door to permit
                      11
officers to enter          constitutes conduct which hindered and interfer ~ith

the   disch~rge   of the duty of the officers. City of Sedalia v Russell,623

S.W.2d 609,610-11 ( Mo.Ct.App.1981 )

       Clearly, the State of Missouri charges defendantts with Resisting and

Interfering w/an Arrest in a non violent manner and as such the petitioner

asserts that he should have never been considered as a career offender and

when counsel failed to object to this predicated offense her repersentation

failed below a reasonable standard.




                                      3
 Case: 4:18-cv-01742-RLW Doc. #: 1 Filed: 10/09/18 Page: 19 of 20 PageID #: 19
                                 Conclusion

     The petitioner avers that he is not a career offender as defined by

USSG§4b1.2 and as such he ask that this Honorable Court resentence him

within his correctly calculated guidelines without considering the two

predicated offense as described by the chapter four enhancement of Second

Degree Assault on Law enforcement and Resisting and interfering w/an Arrest

because pursuant to Missouri State Law these offense can be committed in

a non-violent and manner, The convictions for which the petitioner plead

guilty to in States court.

     The petitioner ask this Honorable Court resenetnce him within his

correctly calculated guideline range becau~e-he doe~ not qualify as a

career offender.

                                  Retf)ec tfu11~®i t ted
                                 )f   '       Oituv(1
                                  Daren Hill#46212-044
                                                        l
                                  United States Penitentiary
                                  PO BOX 3900
                                  Adelanto, Ca 32901




                                          4
Case: 4:18-cv-01742-RLW Doc. #: 1 Filed: 10/09/18 Page: 20 of 20 PageID #: 20

                            Certificate of Service

     I, Daren Hill, Hereby certify under the penalty of perjury that a
true and corect copy of the aforegoing §2255 motion has been served on
the United States Attorney. On x -~- on·r. I
                                               I$'
                                               _     ,20    a..
                                                           le;


                           ~DOJU) tMJ
                            Daren Hill#46212-044
                            U.S. Penitentiary Victorville
                            PO BOX 3900
                            Adelanto, Ca92301




                                       5
